Case: 21-60517     Document: 00516340868         Page: 1     Date Filed: 06/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     June 2, 2022
                                  No. 21-60517
                                                                   Lyle W. Cayce
                                Summary Calendar
                                                                        Clerk


   Makitio Garcia-Alves,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A213 477 768


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Makitio Garcia-Alves, a native and citizen of Angola, petitions for
   review of a decision of the Board of Immigration Appeals (BIA) dismissing
   his appeal from a decision of the immigration judge (IJ) concluding that he
   was ineligible for asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60517       Document: 00516340868             Page: 2   Date Filed: 06/02/2022




                                        No. 21-60517


   Convention Against Torture (CAT). The BIA affirmed the IJ’s adverse
   credibility determination; on that basis, it concluded that Garcia-Alves had
   failed to establish an eligibility for relief.
           As a preliminary matter, we find that Garcia-Alves abandoned his
   claims for asylum and withholding of removal when he admitted in his brief
   submitted to the BIA that he could not show the requisite nexus between any
   actual or feared persecution and a protected ground. Insofar as he seeks to
   reprise those claims in his petition, we lack jurisdiction to consider them. See
   8 U.S.C. § 1252(d)(1); Martinez-Guevara v. Garland, 27 F. 4th 353, 360 (5th
   Cir. 2022); Omari v. Holder, 562 F.3d 314, 320-21 (5th Cir. 2009).
           Otherwise,      Garcia-Alves      challenges    the   BIA’s   credibility
   determination, raising arguments that attempt to explain away the several
   inconsistencies identified by the BIA. However, the BIA cited “specific and
   cogent reasons derived from the record” to support the adverse credibility
   determination. Singh v. Sessions, 880 F.3d 220, 225 (5th Cir. 2018) (internal
   quotation marks and citation omitted).               Garcia-Alves has failed to
   demonstrate that it is clear from the totality of the circumstances that no
   reasonable factfinder could make an adverse credibility ruling in his case. See
   Wang v. Holder, 569 F.3d 531, 538-40 (5th Cir. 2009). Thus, the adverse
   credibility determination is supported by substantial evidence. See id. at 536-
   40.
           Further, although an adverse credibility determination is not
   necessarily dispositive of a CAT claim, Garcia-Alves has pointed to “no
   independent, non-testimonial evidence going to the likelihood of torture,”
   and therefore the adverse credibility finding is also decisive of his CAT claim.
   Arulnanthy v. Garland, 17 F.4th 586, 597-98 (5th Cir. 2021) (quotation on
   598).




                                              2
Case: 21-60517   Document: 00516340868       Page: 3   Date Filed: 06/02/2022




                              No. 21-60517


         Accordingly, the petition for review is DENIED IN PART and
   DISMISSED IN PART for lack of jurisdiction.




                                   3